ALMB 3 (Rev 12/17)
                                                             United States Bankruptcy Court
                                                               Middle District of Alabama
 IN RE:
 Princine Melton Barsh
                 Debtor(s).                                                     CASE NO.

                                                                     CHAPTER 13 PLAN
                                                                          Date
                                                                      Check If Amended Plan

1.          NOTICES

            1.1 Creditor Notices

            CREDITOR'S RIGHTS WILL BE AFFECTED BY THIS PLAN. You should carefully read this and other documents sent to
            you, and discuss them with your attorney.

            TO FILE AN OBJECTION TO CONFIRMATION. An objection to confirmation must be filed not later than seven days prior to
            the date fixed for the confirmation hearing. The document must state with particularity the grounds for the objection.

            PROOFS OF CLAIM. Creditors must file a timely proof of claim to be paid under this plan. Confirmation of this plan does not
            bar the debtor, trustee, or a party in interest from objecting to a claim. Confirmation of this plan does not constitute the
            allowance or disallowance of the amount of the creditor's claim, but it does control how the claim will be paid under the plan.

 1.1.1       A limit on the amount of a secured claim which may result in a partial payment or       Included                 Not Included
             no payment at all to the secured creditor, set out in paragraph 5.1. If the Included
             box is checked, the plan must be served on the affected creditor. Rule 3012,
             F.R. Bankr. P.
 1.1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security               Included                 Not Included
             interest, set out in paragraph 6. If the Included box is checked, the plan must be
             served on the affected creditor. Rule 4003, F.R. Bankr. P.
 1.1.3       Nonstandard provisions, set out in paragraph 17.                                        Included                 Not Included


2.          PAYMENT AND LENGTH OF PLAN

Debtor shall pay $ 81.00 per Bi-Weekly to the chapter 13 trustee beginning December 21, 2019

The length of the plan is 58 months. Other payment provisions:

3.          FILING FEES

            The filing fee as prescribed by Local Rule 1006-1 shall be paid as follows:

                         Filing fee paid in full directly to the clerk of court with the petition.
                         Filing fee is being paid in installments directly to the clerk of court.

                         Filing fee is being paid in installments through this plan as follows:

                  Total filing fee:                                                                         $310.00
                  Initial installment paid with filing of petition:                                            0.00
                  Remaining balance to be paid through the chapter 13 plan:                                 $310.00
4.          ATTORNEY'S FEES FOR DEBTOR'S BANKRUPTCY COUNSEL

            The following attorney's fees shall be paid through the debtor's plan payments:
             Total attorney fee:                                                                          $3,500.00
             Amount paid by the debtor directly to attorney prior to filing:                                  $0.00
             Net attorney fee being paid through the chapter 13 plan disbursements:                       $3,500.00

5.          SECURED CLAIMS

            5.1 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE PLAN LIMITS VALUE OF COLLATERAL

                        None.

(Form Plan 07-07-2017)                                                     1
Software Copyright (c) 1996-20197Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy




       Case 19-81864                     Doc 11           Filed 11/24/19 Entered 11/24/19 23:55:39              Desc Imaged
                                                          Certificate of Notice Page 1 of 7
ALMB 3 (Rev 12/17)

                        The remainder of this paragraph will be effective only if the applicable box in paragraph 1.1.1 is checked.

                        Pursuant to 11 U.S.C. §1322(b)(2), claims being paid under this section of the plan will be modified. For secured
                        claims of creditors, unless ordered otherwise by the court, the plan provisions below control the value of the secured
                        claim listed below. For secured claims of governmental units, unless otherwise ordered by the court, the value of a
                        secured claim listed in the proof of claim filed in accordance with the bankruptcy rules controls over any contrary
                        amounts listed below. The debtor proposes that the trustee make adequate protection payments prior to the
                        confirmation of this plan pursuant to 11 U.S.C. §1326(a)(1) to the following creditors indicated below holding a
                        purchase money security interest in personal property. Only those creditors entitled to 11 U.S.C. §1326(a)(1)
                        adequate protection payments will receive pre-confirmation payments through the debtor's payments to the trustee.
                        The trustee shall commence making such payments to creditors holding allowed claims secured by an interest in
                        personal property consistent with the trustee's distribution process only after the timely filing of a proof of claim by
                        such creditor. The trustee shall receive the percentage fee fixed under 28 U.S.C. § 586(e) on all adequate protection
                        payments. Pre-confirmation adequate protection payments shall be applied to the principal of the creditor's claim.
                        Upon confirmation of this plan, all secured creditors will receive adequate protection payments as set out below along
                        with the payment of the debtor's attorney's fees. At such time as the debtor's attorney's fees have been paid in full,
                        the creditor's claim shall be paid its specified monthly plan payments on the terms and conditions listed below.

                                                                                                   § 1326 PMSI                       Specified
                           Collateral             Amount of          Collateral                    Adeq Prot?    Adeq Prot           Monthly
     Creditor             Description               Debt              Value        Interest Rate      Yes/No       Pymt              Payment

            5.2 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE VALUE IS NOT MODIFIED
               The claims listed below were either (1) incurred within 910 days before the petition date and secured by a purchase money
               security interest in a motor vehicle acquired for the personal use of the debtor, or (2) incurred within 365 days of the petition
               date and secured by a purchase money security interest in any other thing of value. The debtor proposes that the trustee
               make adequate protection payments prior to the confirmation of this plan pursuant to 11 U.S.C. § 1326(a)(1) to the
               following creditors indicated below holding a purchase money security interest in personal property. Only those creditors
               entitled to 11 U.S.C. § 1326(a)(1) adequate protection payments will receive pre-confirmation payments through the
               debtor's payments to the trustee. The trustee shall commence making such payments to creditors holding allowed claims
               secured by an interest in personal property consistent with the trustee's distribution process and only after the timely filing
               of proofs of claim by such creditors. The trustee shall receive the percentage fee fixed under 28 U.S.C. § 586(e) on all
               adequate protection payments. Pre-confirmation adequate protection payments shall be applied to the principal of the
               creditor's claim. Upon confirmation of this plan, all secured creditors will receive adequate protection payments as set out
               below along with the payment of the debtor's attorney's fees. At such time as the debtor's attorney's fees have been paid in
               full, creditors' claims shall be paid the specified monthly plan payments on the terms and conditions listed below as
               required under 11 U.S.C. § 1325(a)(5). Claims being paid under this section of the plan will not be affected by 11 U.S.C. §
               506 and will be paid pursuant to 11 U.S.C. § 1325(a)(5).

                                                                                                   § 1326 PMSI                       Specified
                           Collateral             Amount of          Collateral                    Adeq Prot?    Adeq Prot           Monthly
     Creditor             Description               Debt              Value        Interest Rate      Yes/No       Pymt              Payment
 Auburn                 2007 Honda                     $2,740.00       $5,518.00      7.00%            Yes             $55.00             $90.00
 University             Accord
 FCU                    125,000 miles
                        Kelley Blue
                        Book Value
                        $5,518.00
 Farmers                Living Room                    $1,738.00       $1,738.00      7.00%           Yes              $18.00                  $60.00
 Furniture              and Bedroom
                        Furniture;
                        Washing
                        Machine and
                        Dryer

6.          LIEN AVOIDANCE

                        None.

                        The remainder of this paragraph will be effective only if the applicable box in paragraph 1.1.2 is checked.




                                                                             2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy




       Case 19-81864                     Doc 11           Filed 11/24/19 Entered 11/24/19 23:55:39                 Desc Imaged
                                                          Certificate of Notice Page 2 of 7
ALMB 3 (Rev 12/17)
               The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair
               exemptions to which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the
               court, upon entry of the order confirming the plan a judicial lien or security interest securing a claim listed below will
               be avoided to the extent that it impairs such exemptions. The amount of the judicial lien or security interest that is
               avoided will be treated as an unsecured claim to the extent allowed. The amount, if any, of the judicial lien or security
               interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Rule
               4003(d), Federal Rules of Bankruptcy Procedure. If more than one lien is to be avoided, provide the information
               separately for each lien. Transfer any remaining amount after avoidance to paragraph 5.1 for treatment as a secured
               claim.

 Information regarding judicial                                                                                          Treatment of remaining
 lien or security interest                                              Calculation of lien avoidance                    secured claim

7.          SURRENDERED PROPERTY
            The debtor surrenders the following collateral. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as
            to surrendered collateral. Any secured claim submitted by such creditor will receive no distribution under this plan until an
            amended proof of claim reflecting any deficiency balance remaining following surrender, if applicable, is filed by such creditor.

         Creditor                                  Collateral Description                      Amount of Debt                 Value of Collateral
 BBVA Compass                                  403 Wittel Ct. Opelika, AL                                 $92,497.00                        $89,320.00
                                               36804 Lee County
                                               Tax Assessment Value
                                               $89,320.00

8.          CURING DEFAULTS
            Pursuant to 11 U.S.C. § 1322(b)(5), the debtor shall cure defaults with respect to the creditors indicated below. The trustee
            shall pay through this plan the allowed claims for arrearages at 100%. Unless otherwise ordered by the court, the amount of
            default to be cured under this provision shall be the amount of the allowed claim filed by the creditor. The amount of arrearage
            listed herein is an estimate, and in no way shall this estimate limit what the trustee shall distribute to said creditor under this
            plan to cure the default.

            Creditor                   Collateral Description              Amount of Arrearage           Interest Rate            Monthly Payment

9.          DIRECT PAYMENTS
            The following secured creditors or holders of long-term debt will be paid directly by the debtor to the creditor. The debtor shall
            make all 11 U.S.C. § 1326 pre-confirmation adequate protection payments directly to the following creditors pursuant to the
            terms of the contract with the creditor. The debtor shall continue to make all payments to the creditor directly pursuant to the
            terms of the contract following the confirmation of the debtor's plan.

         Creditor                      Collateral                    Amount of Debt    Value of Collateral    Date Payment to         Direct Payment
                                      Description                                                                 Resume                  Amount
 -NONE-



10.         LONG-TERM DEBTS MAINTAINED THROUGH PLAN
            The debtor proposes that the trustee maintain the following long-term debts through the plan. Prior to confirmation of this plan,
            the trustee shall make adequate protection payments to all of the following long term creditors indicated below. The trustee
            shall commence making such payments to creditors holding allowed secured claims consistent with the trustee's distribution
            process and only after the timely filing of proofs of claim by such creditors. The trustee shall receive the percentage fee fixed
            under 28 U.S.C. § 586(e) on all payments. Upon confirmation of this plan, said long term creditors will receive payments as set
            out below along with the payment of the debtor's attorney's fees. Unless otherwise ordered by the court, the amounts listed on
            a proof of claim filed before the filing deadline under Rule 3002(c), Federal Rules of Bankruptcy Procedure, or any notice of
            payment change filed under Rule 3002.1(b), Federal Rules of Bankruptcy Procedure, control over any contrary amounts listed
            below as to the current installment payment. In the absence of a contrary claim timely filed, the amounts stated below are
            controlling.

            Creditor                   Collateral Description                 Amount of Debt            Collateral Value          Monthly Payment
 -NONE-

11.         DOMESTIC SUPPORT OBLIGATIONS

                None.


                                                                                  3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy




       Case 19-81864                     Doc 11           Filed 11/24/19 Entered 11/24/19 23:55:39                           Desc Imaged
                                                          Certificate of Notice Page 3 of 7
      ALMB 3 (Rev 12/17)
     12.             PRIORITY CLAIMS (Excluding Domestic Support Obligations)
The debtor will pay all priority claims including the following pursuant to 11 U.S.C. § 507 unless a claimant expressly agrees
otherwise. See 11 U.S.C. § 1322(b)(10).

                     Claimant                                   Type of Priority        Interest Rate     Scheduled Amount          Monthly Payment
                                                                                        (if applicable)
      -NONE-

     13.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                 Executory contracts and unexpired leases receive the following designated treatment. For all executory contracts and
                 unexpired leases being assumed by the debtor pursuant to this plan, the debtor shall make all pre-confirmation 11 U.S.C. §
                 1326 adequate protection payments directly to the lessors pursuant to the terms of the contracts. For all contracts assumed,
                 following the confirmation of the debtor's plan the debtor shall continue to make all payments directly to the creditors pursuant
                 to the terms of the contracts. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as to rejected
                 contracts or leases. Any claim submitted by such creditor will receive no distribution under this plan until an amended proof of
                 claim reflecting any deficiency balance remaining following rejection, if applicable, is filed by such creditor.


                Creditor                               Collateral Description                       Reject                           Assume
      Progressive Leasing                           Jewelry

     14.         SPECIALLY CLASSIFIED UNSECURED CLAIMS
                 The following claims shall be paid as specially classified unsecured claims and shall receive the following designated
                 treatment:

                 Creditor                        Amount of Debt             Amount of Debt to be          Interest Rate            Monthly Payment
                                                                             Specially Classified
      -NONE-

     15.         UNSECURED CLAIMS
                   Percentage Plan: Allowed non-priority unsecured claims shall be paid through the distribution of the debtor's chapter 13
                   plan at a rate of 0.00%

                 If the selected plan's dividend to unsecured creditors is less than 100%, the debtor proposes to pay to the trustee all projected
                 disposable income for the applicable commitment period for the benefit of unsecured creditors as required by 11 U.S.C. §
                 1325(b).

     16.         OTHER PLAN PROVISIONS
                 (a) Lien Retention: Allowed secured claim holders shall retain liens until the liens are released or upon completion of all
                 payments under this plan unless specified in paragraph 6.

                 (b) Vesting of Property of the Estate
                     Property of the estate shall remain property of the estate subsequent to confirmation of this plan.

                 All property of the estate, whether it remains in the estate or revests with the debtor upon confirmation of the plan, shall remain
                 in the debtor’s possession and control. Subject to the requirements of 11 U.S.C. §363, the debtor shall have use of property of
                 the estate.

                 (c) Direct Payments by Debtor: Secured creditors and lessors to be paid directly by the debtor may continue to mail to the
                 debtor the customary monthly notices or coupons notwithstanding the automatic stay.

     17.         NONSTANDARD PROVISIONS

                          None.
                 Under Rule 3015(c), Federal Rules of Bankruptcy Procedure, nonstandard provisions must be set forth below. A nonstandard
                 provision is a provision not otherwise included in or deviates from this plan. Nonstandard provisions set out elsewhere in this
                 plan are ineffective.

                             The following plan provisions will be effective only if “Included” is selected in paragraph 1.1.3.




     18.         SIGNATURES OF DEBTOR AND DEBTOR’S ATTORNEY

                                                                                   4
     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy




            Case 19-81864                     Doc 11           Filed 11/24/19 Entered 11/24/19 23:55:39                    Desc Imaged
                                                               Certificate of Notice Page 4 of 7
ALMB 3 (Rev 12/17)
       If the debtor does not have an attorney, the debtor must sign below. If he or she does have an attorney, the debtor’s signature
       is optional. The debtor’s attorney, if any, must sign below.

       Princine Melton Barsh                                               Signature of Co-Debtor
       Signature of Debtor 1

       Executed
       on                                                                  Executed on

                                                                           Date
     Gregory E. Tolar
 Signature of Attorney for Debtor(s)

By filing this document, the debtor and his or her attorney (if applicable) certify that the wording and order of the provisions
in this chapter 13 plan are identical to those contained in ALMB Local Form 3, other than any nonstandard provisions
included in paragraph 17.




                                                                       5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             Best Case Bankruptcy




       Case 19-81864                     Doc 11           Filed 11/24/19 Entered 11/24/19 23:55:39        Desc Imaged
                                                          Certificate of Notice Page 5 of 7
                                               United States Bankruptcy Court
                                                Middle District of Alabama
In re:                                                                                                     Case No. 19-81864-BPC
Princine Melton Barsh                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1127-3                  User: kmartin                      Page 1 of 2                          Date Rcvd: Nov 22, 2019
                                      Form ID: pdf13pln                  Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 24, 2019.
db             +Princine Melton Barsh,    403 Wittel Ct.,   Opelika, AL 36804-7317
4341375        +ARS,   1643 NW 136th Avenue,    Building H Suite 100,   Sunrise, FL 33323-2857
4341376       ++ASPEN DENTAL,    PO BOX 1578,   ALBANY NY 12201-1578
               (address filed with court: Aspen Dental,     2015 Interstate Dr.,   Opelika, AL 36801)
4341374        +Alice Henderson Realty and Rentals, LLC,    166 North Gay Street,   Auburn, AL 36830-4800
4341384        +East Alabama Medical Center,    2000 Pepperell Parkway,   Opelika, AL 36801-5422
4341387        +GreenGate,    600 F St Ste 3,   Arcata, CA 95521-6301
4341388        +Holloway Credit,    Post Office Box 230609,   Montgomery, AL 36123-0609
4341392        +Reynolds, Reynolds & Little,    402 South Perry Street,   # 200,   Montgomery, AL 36104-4241

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4341376         E-mail/Text: bankruptcynotice@aspendental.com Nov 22 2019 21:27:11       Aspen Dental,
                 2015 Interstate Dr.,    Opelika, AL 36801
4341377         E-mail/Text: bankruptcy@aufcu.org Nov 22 2019 21:27:36       Auburn University FCU,
                 1290 S Donahue Dr,    Auburn, AL 36832
4341378         E-mail/Text: defaultspecialty.us@bbva.com Nov 22 2019 21:27:29       BBVA Compass,
                 Attn: Credit Disputes,    Post Office Box 11830,    Birmingham, AL 35202-1830
4341379         E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Nov 22 2019 21:30:34        Capital One,
                 Post Office Box 30281,    Salt Lake City, UT 84130-0281
4341380        +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com Nov 22 2019 21:27:12        Cashnet USA,
                 175 W. Jackson Blvd,    Suite 1000,    Chicago, IL 60604-2863
4341381        +E-mail/Text: dl-csgbankruptcy@charter.com Nov 22 2019 21:27:49       Charter Communications,
                 12405 Powerscourt Dr.,    Saint Louis, MO 63131-3673
4341382        +E-mail/Text: defaultspecialty.us@bbva.com Nov 22 2019 21:27:29       Compass Bank,    315 S 6th St,
                 Opelika, AL 36801-5031
4341385        +E-mail/Text: bknotice@ercbpo.com Nov 22 2019 21:27:32       ENHANCED RECOVERY COMPAN,
                 P O Box 57547,    Jacksonville, FL 32241-7547
4341386         E-mail/Text: corporatecredit@farmersfurniture.com Nov 22 2019 21:27:28        Farmers Furniture,
                 Corporate Credit Department,    Post Office Box 1140,    Dublin, GA 31040
4341389        +E-mail/Text: ecfbankruptcy@progleasing.com Nov 22 2019 21:27:33       Progressive Leasing,
                 256 W Data Drive,    Draper, UT 84020-2315
4341391        +E-mail/Text: bankruptcy@regionalmanagement.com Nov 22 2019 21:27:14        Regional Finance,
                 2140 E University Dr.,    Suite E,   Auburn, AL 36830-1853
4341390         E-mail/Text: smbk@smcredit.com Nov 22 2019 21:27:07       Quick Credit,    30 Samford Ave Ste A,
                 Opelika, AL 36801
4341393         E-mail/Text: bankruptcy@sw-credit.com Nov 22 2019 21:27:31       Southwest Credit,
                 4120 International Parkway,    Suite 1100,    Carrollton, TX 75007-1958
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
4341383        ##+Credit Management,   4200 International Parkway,   Carrollton, TX 75007-1912
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 24, 2019                                             Signature: /s/Joseph Speetjens




          Case 19-81864            Doc 11       Filed 11/24/19 Entered 11/24/19 23:55:39                         Desc Imaged
                                                Certificate of Notice Page 6 of 7
District/off: 1127-3          User: kmartin               Page 2 of 2                  Date Rcvd: Nov 22, 2019
                              Form ID: pdf13pln           Total Noticed: 20

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 21, 2019 at the address(es) listed below:
              Bankruptcy Administrator   ba@almb.uscourts.gov
              Gregory E Tolar   on behalf of Debtor Princine Melton Barsh tolarbknotices@gmail.com,
               millbrooktolar@gmail.com;r50878@notify.bestcase.com;tolarigotnotices@gmail.com;prattvilleigotnoti
               ces@gmail.com;auburnigotnotices@gmail.com
                                                                                            TOTAL: 2




        Case 19-81864      Doc 11    Filed 11/24/19 Entered 11/24/19 23:55:39            Desc Imaged
                                     Certificate of Notice Page 7 of 7
